Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 03/19/2020 in which claims 01-20 are pending ready for examination.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a photoelectric smoke detector, comprising an inner cover providing a first opening and a second opening, wherein the first opening receives a portion of the CO detector and the second opening is aligned with the smoke chamber opening, a spoiler including a U-shaped fin arrangement and received against the inner cover.
As for claim 12, none of the prior arts alone or in combination discloses a photoelectric smoke detector, comprising an inner cover providing a first opening and a second opening, wherein the first opening receives a portion of the CO detector and the second opening is aligned with the smoke chamber opening, a spoiler including a ring portion, a conical portion extending from the ring portion toward the smoke chamber, and a U-shaped fin arrangement extending from the conical portion, the spoiler being 
The closest prior art, Iguchi et al (US 2018/0180540 A1) discloses a photoelectric smoke detector comprising an optics cover providing a smoke chamber having a smoke chamber opening. Iguchi does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1 and 20; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2-19 are allowed due to their dependency of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886